NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                      RAUL IVAN CAMPOS, Appellant.

                              No. 1 CA-CR 13-0151
                               FILED 5-1-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-113271-002
            The Honorable Patricia A. Starr, Judge Pro Tempore

                          AFFIRMED AS MODIFIED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kathryn L. Petroff
Counsel for Appellant
                            STATE v. CAMPOS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Judge John C. Gemmill joined.


C A T T A N I, Judge:

¶1             Raul Ivan Campos appeals his convictions of (1) drive by
shooting, a class 2 dangerous felony, (2) resisting arrest, a class 6 felony,
and (3) misconduct involving weapons, a class 4 felony, and the resulting
sentences. Campos’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), certifying that, after a diligent search of the record, she found no
arguable question of law that was not frivolous. Campos was given an
opportunity to file a supplemental brief, but did not do so. Counsel asks
this court to search the record for reversible error. See State v. Clark, 196
Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). After reviewing the record,
we affirm Campos’s convictions but modify his sentences to reflect one
additional day of presentence incarceration credit.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The relevant facts, viewed in the light most favorable to
upholding the jury’s verdicts, are as follows. On March 15, 2011, Campos
rode as a passenger in a sport utility vehicle (“SUV”) to a liquor store in
Phoenix after learning that people were arguing outside the store. After
the SUV pulled into the parking lot, Campos pointed a gun in the
direction of the front of the store and fired two shots. Phoenix Police
Officer Rincon, who was driving a marked police vehicle, saw Campos
shoot at customers outside the store. Campos subsequently pointed the
gun at Officer Rincon.

¶3            Officer Rincon and other officers pursued the SUV. During
the pursuit, Campos threw a handgun out the passenger side window and
over a residential backyard fence. As the officers began to fan out for a
high-risk vehicle stop, the SUV made a sharp turn and collided with one
of the pursuing police vehicles. Shortly thereafter, the SUV stopped
abruptly and Campos jumped out.




                                      2
                           STATE v. CAMPOS
                           Decision of the Court

¶4            Officer Rincon ran towards Campos and took him to the
ground. Officer Fernandez assisted Officer Rincon because Campos
remained uncooperative. Campos used physical force against the officers
to keep his hands under his body and prevent the officers from placing
him in handcuffs. At one point, Campos tried to stand up to throw Officer
Rincon off of his back. After struggling and subduing Campos, the
officers took him into custody.

¶5            The officers recovered the handgun Campos had thrown out
the passenger window. There were three live pieces of ammunition and
two expended bullet casings in the gun. The officers also recovered a
fully-loaded handgun from the SUV.

¶6             Campos was charged with drive by shooting, aggravated
assault, resisting arrest, and misconduct involving weapons. The parties
stipulated to Campos’s prohibited possessor status.

¶7          After a ten-day trial, a jury found Campos not guilty of
aggravated assault, but guilty of the other counts. The court sentenced
Campos to concurrent, presumptive terms of 10.5 years for drive by
shooting, 1 year for resisting arrest, and 2.5 years for misconduct
involving weapons, with 716 days’ presentence incarceration credit.

¶8            Campos timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033. 1

                              DISCUSSION

¶9            Campos was present and represented by counsel at all stages
of the proceedings, except for one pretrial hearing and a brief portion of
trial day six for which counsel waived Campos’s presence. The record
reflects that the superior court afforded Campos his rights under the
federal and state constitutions and our statutes, and that the proceedings
were conducted in accordance with the Arizona Rules of Criminal
Procedure. The court conducted appropriate pretrial hearings, and the
evidence presented at trial and summarized above was sufficient to
support the jury’s guilty verdicts. Campos’s sentences fall within the
range prescribed by law.


1     Absent material revisions after the relevant date, we cite a statute’s
current version.



                                     3
                           STATE v. CAMPOS
                           Decision of the Court

¶10           A defendant is entitled to presentence incarceration credit
for time spent in custody pursuant to an offense. A.R.S. § 13-712(B). A
failure to award sufficient presentence incarceration credit constitutes
fundamental error. State v. Ritch, 160 Ariz. 495, 498, 774 P.2d 234, 237
(App. 1989). Here, the superior court awarded Campos 716 days of
presentence incarceration credit. Campos was incarcerated from March
15, 2011 to March 1, 2013. He therefore is entitled to 717 days’ presentence
incarceration credit, and we modify his sentences accordingly.

¶11           Once this decision is filed, defense counsel satisfies her
obligations pertaining to Campos’s representation by informing Campos
of the outcome of this appeal and his future options. See State v. Shattuck,
140 Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984). Campos has 30 days
from the date of this decision to proceed, if he desires, with a pro se motion
for reconsideration or petition for review.

                              CONCLUSION

¶12          We modify the judgment to reflect 717 days of presentence
incarceration credit. We otherwise affirm Campos’s convictions and
sentences.




                                  :MJT




                                      4